HAMLIN, Justice
(dissenting).
I am compelled to disagree with the majority opinion.
The presumption of innocence, whichi under the law always attaches to a defendant, no longer attaches to- relator, for the-reason that he has been found guilty and has been refused clemency by the Board' of Pardons, the conscience of the State. He has lost the benefit of the presumption, of innocence.
It is my view that the confusion existing and the doubt as to the regularity of the reprieves now operates in favor of the-State. • The matter is before this Court because of carelessness and lack of diligence-on the part of the Executive Department, and these circumstances should not militate against or interfere with the orderly-administration of criminal justice.
I am of the opinion that March 23, 1959,. when the rehearing was refused, was the-date upon which the sentences became-executory,1 and was the day upon which. Celestine Melerine and James Licciardi were scheduled to begin their terms of imprisonment. Cf. State v. Rider, 201 La. 733, 734, 10 So.2d 601, 604, Citing 8 R.C.L., par. 267, p. 259.2
Under the provisions of LSA-R.S. 15:-565, Sheriff Nicholas P. Trist was, on. *695March 23, 1959, in duty bound to execute •said sentences by placing- the convicted defendants in the Parish Jail, unless the Governor reprieved them.
The evidence shows that an executive -reprieve was issued on the same day, March 23, 1959, before Sheriff Trist had incarcerated said defendants, or, before he •could proceed to the execution of the sentences. That reprieve specifically referred to the case in which Melerine and Licciardi had been charged with malfeasance in office on two counts, and were sentenced by the trial judge on each count to serve three months in the Parish Jail and to pay a fine of $500, and in default of payment there•of, to serve sixty additional days in the Parish Jail. Said reprieve was issued "to .take effect upon the day the said James Licciardi and Celestine Melerine are scheduled to begin their terms of imprisonment, said reprieve to remain in effect for ninety days.”
I am of the further opinion that said ■ninety day reprieve expired ninety days from March 23, 1959, or, on June 21, 1959.
On June 22, 1959, Sheriff Trist received -a second reprieve bearing date of March 11, 1959 (sic), again referring to the same case against said defendants, Celestine Melerine and James Licciardi, wherein they were convicted of the offense of malfeasance in office on two counts and sentenced by the Court on each count as set forth above, said second reprieve “to become effective upon the expiration of the ninety day reprieve granted on March 23, 1959, and direct that the execution of their sentences be suspended during the period of this reprieve.”
This second reprieve, in my opinion, expired by its own provisions, on August 20, 1959, exactly sixty days after June 21, 1959, the expiration date of the first reprieve.
The evidence further shows that Sheriff Trist received a third executive reprieve, dated June 30, 1959, which by its terms applied to both State Cases Nos. 4632 and 4634, in which said defendants, Celestine Melerine and James Licciardi, had been sentenced to serve three months in the Parish Jail and to pay a fine of $500, and in default of payment thereof, to serve sixty additional days in the Parish Jail.
Said June 30, 1959 reprieve provides, “said reprieve to take effect upon the day the said James Licciardi and Celestine Melerine are scheduled to begin their terms of imprisonment, said reprieve to remain in effect for ninety days.”
March 23, 1959 being the date upon which the sentences became executory and the date upon which Melerine and Licciardi were “scheduled to begin their terms of imprisonment,” said third reprieve of June 30, 1959, which was stipulated to “remain in effect for ninety (90) days from the day they are scheduled to begin their terms of imprisonment,” expired ninety days after March 23, 1959, or, on June 21, 1959.
Sheriff Trist received a fourth reprieve dated September 16, 1959, which reads as follows:
“Now, Therefore, I, Earl K. Long, Governor of the State of Louisiana, in the exercise of the discretion vested in me by Section 10 of Article V of the Constitution of Louisiana and Section 572 of Title 15 of the Louisiana Revised Statutes of 1950, do hereby grant a reprieve to the said James Licciardi and Celestine Melerine, staying the execution of the sentences imposed upon them by the judgments of the Twenty-Fifth Judicial District Court in proceedings Nos. 4632 and 4634, said reprieve to take effect upon the day the reprieve granted on June 30, 1959 expires, and to remain in effect for ninety days.” (Emphasis supplied.)
Sheriff Trist, respondent herein, urges: —“Said ninety (90) day reprieve from June 21, 1959, the expiration date of the June 30, 1959 reprieve, expired on September 29, 1959.” Pretermitting whether Sep tern-*696ber 29, 19S9 or September 20, 1959 is the correct date, suffice it to say that the expiration date was not later than September 29, 1959.
Therefore, Sheriff Trist’s action in incarcerating Celestine Melerine, in response to the order of the trial court rendered November 9, 1959, was proper and lawful.
Celestine Melerine was incarcerated in the St. Bernard Parish Jail on November 9, 1959, and had begun to serve his sentence. There is now a fifth reprieve, this last one being dated November 12, 1959, which provides:

"Said reprieve to> take effect upon the day the reprieve granted on September 16, 1959 expires, and to remain in effect for ninety days."

If, as Melerine contends, the fourth reprieve granted him, dated September 16, 1959, did not expire until ninety days thereafter, or, about the middle of December, 1959, there would have been no necessity for his applying for and receiving said fifth reprieve of November 12, 1959.
This fifth reprieve presents the question of whether the Governor has a right to issue a reprieve after Melerine was imprisoned and began to serve his sentence.
I do not believe that, under the authority of Article V, Section 10, of the State Constitution, the Governor may grant a reprieve effective after a prisoner has begun to serve his sentence; a reprieve does not release a prisoner from serving his term, as the sentence is then in process of being executed.
I am in accord with the opinions rendered by the Attorney General of Louisiana, appearing on page 626 of the Opinions of the Louisiana Attorney General, 1946-48, citing State ex rel. Daniel v. Rose, 29 La.Ann. 755, and the opinions of 1940-42, at page 2808, to the effect that the Governor has no authority to grant a reprieve after execution of sentence has begun.
This latter question for decision, it seems to me, is a simple one: Under Louisiana Law, the Board of Pardons has authority to recommend to the Governor that a prisoner be pardoned after he has begun to serve his sentence; the Governor cannot exercise this authority on his own initiative, without recommendations of the Board of Pardons.
I respectfully dissent.

. This is conceded in the majority opinion.


. “Accordingly where the judgment and' sentence is imprisonment for a certain term, and from any cause the time-elapses without the imprisonment being endured, it will still be a valid, subsisting, unexecuted judgment.” (Emphasis, supplied.)